Citation Nr: 1707432	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 20 percent for right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO in part granted service connection for bilateral hearing loss, assigning a 0 percent (noncompensable) rating; right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff, assigning a 10 percent rating; and bilateral pes planus, assigning a noncompensable rating.  The RO also denied service connection for hypertension, a left shoulder disability, and left and right knee disabilities.  The Veteran filed a notice of disagreement with respect to the assigned ratings and denials of service connection.  On his December 2011 substantive appeal, he limited the appeal to the issues listed on the title page.

A July 2016 rating decision increased the rating for right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff to 20 percent effective the date of service connection.  

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.

2.  The Veteran's right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff has not been manifested by limitation of motion of the right arm to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial rating in excess of 20 percent for right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the Veteran's claims for higher ratings arise from an appeal of the initial ratings following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA also provided the Veteran with examinations to determine the nature and etiology of his disabilities in October 2009 and June 2010.  VA then provided the Veteran with examinations to determine the nature and severity of his disabilities in March 2015 and July 2016.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Hearing Loss

The Veteran's bilateral hearing loss has been rated at 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2016).  

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100.  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

The RO afforded the Veteran a VA examination in October 2009.  Examination revealed that the hearing threshold levels in decibels were 20, 30, 45, and 55 in the right ear and 20, 30, 45, and 60 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 38 in the right ear and 39 in the left ear.  The Maryland CNC speech recognition score was 100 percent in each ear.  The examiner stated that the Veteran had mild to moderately severe high frequency sensorineural hearing loss.  The examiner noted that the Veteran cannot hear low or soft sounds and has a loss of ability to hear most conversations.

Applying the criteria for rating hearing loss to these findings results in designation of Level I hearing in the right ear and Level I hearing in the left ear based on application of the findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds did not meet the definition of an exceptional pattern of hearing impairment in either ear.  

On his notice of disagreement received in December 2011, the Veteran asserted that his tinnitus was affecting his hearing.

In February 2015, the Veteran filed a new claim for a higher rating for his hearing loss, asserting that he was having difficulty hearing people talk.  As the issue of a higher rating for hearing loss is already on appeal, that filing will not be considered a new claim.  However, that action indicated that the Veteran's hearing loss may have worsened since the last examination.  Thus, the RO scheduled him for a new examination.

A March 2015 examination revealed that the hearing threshold levels in decibels were 25, 40, 65, and 70 in the right ear and 20, 35, 60, and 65 in the left ear at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 50 in the right ear and 45 in the left ear.  The Maryland CNC speech recognition score was 88 percent in each ear.  The examiner noted that the Veteran cannot hear normal conversations, misses most discussions, and cannot tolerate loud noise.

Applying the criteria for rating hearing loss to these findings results in designation of Level II hearing in the right ear and Level II hearing in the left ear based on application of the findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  The puretone thresholds did not meet the definition of an exceptional pattern of hearing impairment in either ear.  

Given the above, since the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.  These findings warrant a 0 percent rating.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While the Veteran has asserted that he cannot hear low or soft sounds, cannot hear most conversations, and misses most discussions, the results of the audiological evaluations do not demonstrate a higher level of hearing loss than assigned.  

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, the Board concludes that an initial compensable rating for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ruptured Biceps Tendon 

The Veteran's right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff was initially rated at 10 percent under Diagnostic Code 5201-5024.  38 C.F.R. § 4.71a (2016).  Thus, his disability was evaluated as residuals under Diagnostic Code 5024 for tenosynovitis, which is rated on limitation of motion of affected parts as degenerative arthritis.  38 C.F.R. § 4.27 (2016).  His disability is currently rated at 20 percent under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  As the Veteran is right-handed, only the criteria pertinent to the major extremity will be addressed.

Under Diagnostic Code 5201, limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating, midway between the side and shoulder level warrants a 30 percent rating, and at shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

For VA rating purposes, when the arm is at the side it is considered to be at 0 degrees and when it is raised to shoulder level it is at 90 degrees from the body.  Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Plate I, 38 C.F.R. § 4.71a.

Private medical records show that the Veteran underwent arthroscopic subacromial decompression and arthroscopic biceps tenodesis in February 2007.  In October 2008, he complained of right shoulder pain mainly with overhead activities.  A November 2008 MRI of the right shoulder revealed a rupture of the biceps tendon with distal retraction slap tear, degenerative changes at the acromioclavicular joint, and supraspinatus and infraspinatus tendinopathy.  In December 2008, there was weakness in the shoulder but full range of motion and no tenderness on palpation.

At a June 2010 VA examination, the Veteran reported weakness, giving way, lack of endurance, fatigability, deformity, tenderness, and pain.  He denied stiffness, swelling, heat, redness, locking, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as 5 times per day, each time lasting for 1 hour, at a severity of 7/10.  He noted that flare-ups are precipitated by physical activity and occur spontaneously, and are alleviated by rest and by ibuprophen.  He noted that during the flare-ups he experiences difficulty dressing and limitation of motion of the joint, with no overhead motions.  

Examination of the right shoulder revealed edema, instability, abnormal movement, weakness, tenderness, deformity, and guarding of movement.  There was no sign of effusion, redness, heat, malalignment, drainage, or subluxation.  Range of motion testing showed flexion to 140 degrees, abduction to 120 degrees, internal rotation to 60 degrees, and external rotation to 70 degrees, with pain at the ends of range of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Biceps strength was 3/5 with palpable deformity, and there was tenderness at the acromioclavicular joint with visible deformity.  X-ray findings were within normal limits.  Examination also revealed a linear scar located on the right shoulder that was 2.0 cm by 0.03 cm, not painful on examination, and without skin breakdown.  The scar was superficial with no inflammation, edema, or keloid formation, and did not result in any limitation of motion.  The diagnosis was right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff with surgical scar.

At a July 2016 VA examination, the Veteran reported that his condition has not improved at all and he cannot do any physical exertion with the right arm.  He noted that significant pain results if the arm is raised at any angle, that he cannot do any typing or physical lifting with the arm, and that the arm becomes numb quite often.  

Range of motion testing showed flexion to 90 degrees, abduction to 90 degrees, internal rotation to 45 degrees, and external rotation to 45 degrees.  There was pain with range of motion and with weightbearing.  After repetitive use testing, range of motion decreased to flexion to 80 degrees, abduction to 80 degrees, internal rotation to 40 degrees, and external rotation to 40 degrees.  Pain was noted as the cause of this functional loss.  There were no additional contributing factors of disability.  Biceps strength was 4/5 with biceps muscle atrophy of 1.5 cm compared to the left.  There was no rotator cuff condition, instability, dislocation, or labral pathology.  There was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition.  There was no impairment of the humerus.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Examination also revealed a linear scar located on the right shoulder that was 4.0 cm by 1.0 cm that was not painful or unstable, or a total area equal to or greater than 39 square cm.  The examiner noted that the Veteran has difficulty putting on a shirt or anything that involves pulling, and lifting weight was a big problem.

Given the above, the Veteran's right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff has been manifested by pain in the right shoulder with reduced range of motion.  The June 2010 examination revealed flexion to 140 degrees and abduction to 120 degrees with no additional loss of joint function limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The July 2016 examination revealed flexion to 90 degrees and abduction to 90 degrees, both of which reduced to 80 degrees after repetitive use testing due to pain.  Even considering functional loss due to pain and other factors, the Veteran's disability does not result in limitation of motion of the right arm to midway between the side and shoulder level.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While he was only able to raise the arm to 80 degrees, and not to the full 90 degrees representative of shoulder level, after repetitive use testing at the July 2016 examination, that level of impairment more nearly approximates limitation of motion of the right arm at shoulder level, which is consistent with the current 20 percent rating.  Thus, a higher 30 percent rating is not warranted.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  The Board has considered whether a separate rating for neurological symptoms due to the Veteran's right shoulder impingement syndrome is warranted.  However, examinations have not revealed any compensable manifestations.  The Board has also considered whether a separate rating for his surgical scar is warranted.  However, the findings do not support a separate compensable rating under the rating criteria for scars.

In conclusion, an initial rating in excess of 20 percent for right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Extra-Schedular Consideration

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular ratings are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's hearing loss and right shoulder disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of his hearing and shoulder impairments.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination due to hearing loss, and pain and limitation of motion due to shoulder problems.

Moreover, there is no evidence that the Veteran's hearing loss and right shoulder disability have resulted in an exceptional or unusual disability picture.  Although he has reported difficulties with hearing and dressing, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to obtain or maintain employment.  He has also not required frequent hospitalizations for his hearing loss or shoulder problems.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

Given the above, the Board finds nothing in the record to indicate that his bilateral hearing loss or right shoulder disability would cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected hearing loss or right shoulder disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 20 percent for right ruptured biceps tendon with right shoulder impingement syndrome and torn rotator cuff is denied.


REMAND

The Veteran asserts that he developed arthritis of both knees from spending years in a cockpit with restricted blood flow.

Regrettably, the Board notes that there are outstanding records from DeWitt Army Community Hospital.  The Veteran reported undergoing surgical treatment for his right knee at DeWitt Army Community Hospital a few years after discharge from service, at which time he was told that he had arthritis of both knees.  While the AOJ obtained some records, they only date from June 2002.  The available records indicate that the Veteran underwent right knee arthroscopy in 1996.  As records prior to June 2002 may be pertinent to the claims, the AOJ should make another attempt to obtain these older records.  In that regard, the Veteran has reported being treated at two DeWitt Army Community Hospital locations, one in Fort Belvoir and the other in Fairfax.  Thus, the AOJ should request records from both locations.

Given the Veteran's report of being diagnosed with arthritis of both knees in 1996, just three years after discharge from service, the AOJ should afford the Veteran an examination to obtain an opinion on whether his knee disabilities had their onset in or are otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the needed authorizations, submit requests to both the Fort Belvoir and Fairfax locations of DeWitt Army Community Hospital for the Veteran's records dated prior to June 2002.  Advise the Veteran that new authorization forms are needed.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left and right knee disabilities.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and right knee disabilities had their onset during service or within one year thereafter, or are otherwise related to such service.  The examiner should discuss the pertinent post-service treatment records, including any obtained on remand.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


